Exhibit 10.1

AGREEMENT

BETWEEN

ATRICURE, INC. AND DAVID J. DRACHMAN

AtriCure, Inc., a Delaware corporation (“AtriCure” or the “Company”) and David
J. Drachman (“Executive”) enter into this Agreement (the “Agreement”), effective
on the date falling eight days after the date of signature below (the “Effective
Date”).

WHEREAS, Executive has been employed as President and Chief Executive Officer
for AtriCure, Inc. (the “Company”);

WHEREAS, Executive desires to resign his employment effective September 30,
2012;

WHEREAS, the parties are desirous of resolving all matters concerning
Executive’s employment with the Company and thereof based upon a mutual
understanding, with finality and without further expenditure of time, effort,
money, and without admitting that any unlawful or improper action occurred;

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

1. Executive’s last day working as President and Chief Executive Officer of
AtriCure shall be September 30, 2012. Executive agrees to continue performing
services for the Company in his capacity as President and Chief Executive
Officer of the Company from the Effective Date until September 30, 2012 (the
“Termination Date”) in accordance with the terms, and subject to the conditions,
of the Employment Agreement between Executive and the Company dated February 9,
2007, as amended (the “Employment Agreement”), including without limitation the
Company’s obligation to continue paying Executive his base salary at the level
in effect as of the Effective Date and providing Executive of all the benefits
set forth in Sections 6 and 7 of the Employment Agreement, in each case through
the Termination Date. Executive shall perform such duties and responsibilities
as may be properly and lawfully required from time to time by the Board of
Directors. As of the Termination Date, Executive shall resign from any and all
directorships Executive may hold with the Company or any of its affiliates.
Executive hereby submits his resignation from the Company’s Board of Directors
effective as of 11:59 p.m. August 2, 2012.

2. Provided Executive executes this Agreement and does not revoke any provision
hereof pursuant to Paragraph 6(b), the Company hereby agrees to pay Executive
the following amounts:

(a) All accrued and unpaid base salary through the Termination Date.

(b) Executive will be paid for any accrued and unused vacation per AtriCure’s
policy, less all applicable withholding taxes through the Termination Date.

(c) From and after the Termination Date separation pay equal to six (6) months
of Executive’s base salary payable in equal installments for 12 payroll periods
(6 months) according to AtriCure’s ordinary payroll practices, less all
applicable withholding taxes.

(d) Executive’s stock options and restricted stock shall be governed by
AtriCure’s 2005 Equity Incentive Plan. The parties acknowledge that Exhibit A
provides a complete and accurate listing of all outstanding and unvested Company
stock options (“Stock Options”) and shares of restricted stock (“Restricted
Stock”) held by Executive as of the Termination Date, along with the applicable
grant dates and vesting dates for each grant of Stock Options and Restricted
Stock. From the date hereof through March 31, 2013, Executive shall vest in that
portion of the Stock Options and shares of Restricted Stock as though he had
remained employed with the Company through that date. In addition, all
outstanding and vested Stock Options (including



--------------------------------------------------------------------------------

those that vest pursuant to the operation of the immediately preceding sentence)
will remain exercisable through March 31, 2013 (or if earlier, through the full
duration of their stated term). The portion of the Stock Options and Restricted
Stock that remain unvested after the application of this Section 2(d) (which
includes, for the avoidance of doubt, the Stock Options and Restricted Stock
that would have otherwise vested after March 31, 2013) shall automatically be
forfeited without further action by the parties, and shall be of no further
force or effect, as of the close of business on March 31, 2013. The parties
acknowledge that pursuant to the terms of the applicable equity plan, Executive
may elect, on a form provided by the Company, to have the minimum required tax
withholding obligation related to the vesting of shares of Restricted Stock
pursuant to the application of this Section 2(d) satisfied either via a net
share withholding method authorized by the applicable equity plan or by
Executive paying the required tax withholding to the Company (and if the Company
shall fail to provide such election form to Executive within 20 calendar days
prior to the Termination Date, then Executive shall have the right to notify the
Company in writing, no later than 10 calendar days prior to the Termination
Date, regarding his elected withholding method).

(e) AtriCure shall reimburse Executive for the reasonable attorneys’ fees he
incurred in connection with the negotiation, implementation, and documentation
of this Agreement and other arrangements relating to his termination of
employment with the Company, which reimbursement shall be payable in a single
lump sum no later than 45 calendar days after the Effective Date, provided that
Executive submits the reimbursement request to the Company in writing, with
supporting documentation, no later than 20 calendar days after the Effective
Date, and in no event shall the Company reimburse attorneys’ fees in excess of
$15,000

Executive acknowledges and agrees that, other than as specifically set forth in
this Agreement, Executive is not and will not be due any additional
compensation, including, but not limited to, compensation for unpaid salary,
unpaid bonus, severance, vacation pay from the Company, and any other
compensation after the Date of Termination, except as provided herein. The
Company agrees to indemnify Executive to the extent provided in its Second
Amended and Restated Bylaws.

3. On the Effective Date AtriCure will provide Executive with a letter of
reference as provided and signed by the Chairman of the Board. AtriCure will
respond to inquiries generally consistent with the letter of reference.
Executive shall provide the Company not later than 4:00 p.m. Cincinnati, Ohio
time on August 1, 2012 a proposed statement subject to Company consideration to
be included in any filing required by the U.S. Securities and Exchange
Commission that describes his termination. Any communications to third parties
shall be consistent with such statement. Executive and AtriCure agree not to
make any statements inconsistent with the announcement that will be made to the
public on August 2, 2012.

4. Beginning on the Termination Date, Executive shall be eligible to elect COBRA
continuation coverage under the group medical, dental, vision and/or FSA plan
generally available to other employees of the Company. If Executive exercises
his rights under COBRA, AtriCure will make all required COBRA payments due on
Executive’s behalf during the payroll periods described above in Paragraph 2(c).

5. (a) Unless otherwise specified herein, Executive agrees that he shall honor
and abide by the terms and conditions of the Noncompetition, Proprietary
Information and Inventions Agreement dated on or about October 22, 2002,
including the agreements therein related including, but not limited to
non-competition, proprietary information, inventions agreement, confidentiality
agreements, conflict of interest agreements, and business conduct. AtriCure will
consider in good faith any reasonable modifications to Executive’s
non-competition covenants, which still protect the legitimate business interests
of AtriCure.

(b) Without limiting any contractual, statutory or other obligations of the
Executive and except to the extent otherwise expressly given written consent by
the Company in its sole discretion, Executive agrees he will not, directly or
indirectly, do any of the following during the six (6) month period immediately
following the Date of Termination, anywhere within the United States (or any
other country in

 

- 2 -



--------------------------------------------------------------------------------

which the Company is doing business): (i) induce any employee of the Company to
leave the employ of the Company; (ii) induce any customer, consultant, vendor,
advisor, physician, clinical investigator, university, hospital or other party
having a business or professional relationship with the Company to cease or
adversely change its relationship with the Company; (iii) counsel or advise or
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in (except for up to 1% of the
outstanding shares of a publicly traded company), or participate in the
financing, operation, management or control of, any other person, firm,
corporation, or other entity engaged in or conducting business which is the same
as, or competing with, the business being conducted by the Company (including,
without limitation, any person, firm, corporation or other entity that designs,
manufactures, develops, distributes, markets, promotes or sells any medical
devices that may compete with any of the Company’s devices). Executive
acknowledges that compliance with this paragraph is necessary to protect the
national and international business and goodwill of the Company and that breach
of any of these provisions will irreparably and continually damage the Company
for which money damages may not be adequate. In the event that Executive
breaches this paragraph, the Company will cease making any remaining unpaid
severance benefits and require reimbursement of any prior benefits paid to
Executive under this Agreement. In addition, the Company shall be entitled to
preliminarily and/or permanently enjoin Executive from violating this paragraph
in order to prohibit such harm. Nothing in this Agreement shall be construed to
prohibit the Company from also pursuing any other remedy available to it, the
parties having agreed that all remedies are to be cumulative.

In addition, Executive also agrees that for a period ending two years from the
date of this Agreement, except as is necessary for the benefit of AtriCure in
connection with his ongoing duties as President and Chief Executive Officer of
the Company through the Termination Date, he will not, without the prior written
consent of the Company, directly or indirectly: (1) acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, more than six percent of
any class or series of any voting securities of the Company or any of its
subsidiaries or any direct or indirect rights, options or interests with respect
to more than six percent of any voting securities or substantially all of the
assets of the Company or any of its subsidiaries (whether by purchase, business
combination, merger, consolidation, share exchange, joint venture or similar
transaction); (2) solicit proxies or consents or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to securities of the Company or initiate any stockholder proposal
with respect to the Company; (3) seek to advise, control or influence the
management, Board of Directors or policies of the Company or any of its
subsidiaries, or take action for the purpose of convening a stockholders meeting
of the Company; (4) make any proposal or any public announcement relating to a
tender or exchange offer for securities of the Company or any of its
subsidiaries or relating to any business combination, acquisition, merger,
consolidation, share exchange, sale of material assets, liquidation or similar
transaction involving the Company, any of its securities or material assets or
any securities or material assets of any of its subsidiaries, or take any action
that would or would reasonably be expected to require the Company to make public
announcement regarding any of the foregoing; (5) form, join or in any way
participate in a “group” as defined in Section 13(d)(3) of the Exchange Act for
the purpose of acquiring, holding, voting or disposing of securities of the
Company or any of its subsidiaries or taking any other actions restricted or
prohibited under clauses (1) through (4) of this paragraph; (6) enter into any
discussions, negotiations, arrangements or understandings with any third party,
with respect to any of the actions restricted or prohibited under clauses
(1) through (5) of this paragraph; or (7) advise, assist or encourage any other
person in connection with any action restricted or prohibited under clauses
(1) through (5) of this sentence.

(c) Executive will not, directly or indirectly, divert or attempt to divert or
take advantage of or attempt to take advantage of any actual or potential
business opportunities of AtriCure (e.g., joint ventures, other business
combinations, investment opportunities, potential investors in AtriCure, and
other similar opportunities) which Executive became aware of during his
employment with AtriCure.

(d) Executive agrees to refrain from publishing or providing any oral or written
statements about the Company or its subsidiaries or affiliates, or any of such
entities’ officers, employees or directors that are disparaging, slanderous,
libelous or defamatory, or that disclose private or confidential information

 

- 3 -



--------------------------------------------------------------------------------

about their business affairs, or that constitute an intrusion into their private
lives, or that give rise to unreasonable publicity about their private lives, or
that place them in a false light before the public, or that constitute a
misappropriation of their name or likeness. Nothing herein shall preclude
Executive from communicating truthfully while acting in his capacity as
President and Chief Executive Officer until the Termination Date or, thereafter,
from responding truthfully to any legal process or truthfully testifying in a
legal or regulatory proceeding, provided that, to the extent permitted by law,
Executive will promptly inform the Company in advance if he has reason to
believe such response or testimony will directly relate to the Company. The
Company and its subsidiaries and affiliates shall not publish or provide any
oral or written statements about Executive that are disparaging, slanderous,
libelous or defamatory, or that disclose private or confidential information
about Executive’s business or personal affairs, or that constitute an intrusion
into Executive’s private life, or that give rise to unreasonable publicity about
Executive’s private life, or that place Executive in a false light before the
public, or that constitute a misappropriation of Executive’s name or
likeness. Nothing herein shall preclude the Company or any of its affiliates,
employees, officers or directors from responding truthfully to any legal process
or truthfully testifying in a legal or regulatory proceeding, provided that to
the extent permitted by law, the Company will promptly inform Executive in
advance if it has reason to believe such response or testimony will directly
relate to Executive, or from complying with applicable disclosure obligations
required by law.

(e) If Executive violates his obligations under this Agreement, Executive
acknowledges that AtriCure has the right to discontinue any further payments
provided for hereunder and to cancel this Agreement with no further obligations
to Executive.

6. (a) Executive, on behalf of Executive and Executive’s heirs, executors,
administrators, assigns, affiliates and agents, does hereby knowingly and
voluntarily release, acquit, and forever discharge the Company, successors,
assigns, and past, present, and future directors, officers, employees, trustees,
and shareholders of the Company (the “Released Parties”) from and against any
and all charges, complaints, claims, cross-claims, third-party claims,
counterclaims, contribution claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, foreseen or unforeseen, matured or unmatured,
which, at any time up to and including the date on which Executive signs this
Agreement, exist, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Released Parties and the
termination thereof, which Executive, or any of his heirs, executors,
administrators, assigns, affiliates, and agents ever had, now has, or at any
time hereafter may have, own, or hold against any of the Released Parties based
on any matter (known or unknown) existing on or before the date on which
Executive signs this Agreement. Executive acknowledges that in exchange for this
release, the Company is providing Executive with total consideration, financial
or otherwise, which exceeds that which Executive might otherwise have been
entitled without the release. By executing this Agreement, Executive is waiving,
without limitation, all claims against the Released Parties arising under
federal, state, and local labor laws, any employment-related claims under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and any
other restriction on the right to terminate employment. Nothing herein shall
release any party from any obligation under this Agreement. Executive
acknowledges and agrees that this release and the covenant not to sue set forth
in paragraph (c) are essential and material terms of this Agreement and that,
without such release and covenant not to sue, no agreement would have been
reached by the parties and no benefits would have been paid. Executive
understands and acknowledges the significance and consequences of this release
and this Agreement.

The Company, on behalf of itself and the other Released Parties, and each of
them, does hereby knowingly and voluntarily release, acquit, and forever
discharge Executive from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which the Company signs this Agreement, exist, have existed, or may
arise from any matter

 

- 4 -



--------------------------------------------------------------------------------

whatsoever occurring, including, but not limited to, any claims arising out of
or in any way related to Executive’s employment with the Released Parties and
the termination thereof, which the Company or any of the Released Parties ever
had, now has, or at any time hereafter may have, own, or hold against Executive
based on any matter (known or unknown) existing on or before the date on which
the Company signs this Agreement, including, without limitation, all claims
against Executive arising under federal, state, and local labor laws, any
employment-related claims under ERISA, and any other restriction on the right to
terminate employment. Notwithstanding the foregoing provisions of this
Section 6(a), nothing herein shall release Executive from (i) any act that
constitutes a criminal act under any Federal, state or local law committed or
perpetuated by Executive during the course of Executive’s employment with the
Company or its affiliates or thereafter prior to the execution date of this
Release (including any criminal act of fraud, material misappropriation of funds
or embezzlement, or any other criminal action); (ii) any act of fraud or
material theft committed by Executive in connection with his employment with the
Company or thereafter prior to the execution date of this Agreement; or
(iii) Executive’s continuing obligations under this Agreement.

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES:
(A) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF
1990; (B) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (D) THAT THE COMPANY HAS GIVEN
EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS RELEASE; (E) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION
OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY
WRITTEN NOTICE TO THE UNDERSIGNED; AND (F) THAT THIS ENTIRE AGREEMENT SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME
EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS
AGREEMENT.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
court against the Released Parties, including, but not limited to, any of the
claims released in this Agreement. Notwithstanding the foregoing, nothing herein
shall prevent Executive or any of the Released Parties from instituting any
action (i) to enforce the terms of this Agreement; (ii) to file a charge,
testify, assist or participate in any manner in an investigation, hearing or
proceeding conducted by the Equal Employment Opportunity Commission or similar
state agency; however, Executive may not recover any additional compensation or
damages as a result of any such participation; (iii) to enforce any rights
Executive may have to recover vested benefits under ERISA; or to assert claims
that might arise after the date Executive signs the Agreement.

(d) Executive represents and warrants that: (i) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (ii) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (iii) Executive is
the sole owner of the actual or alleged claims, demands, rights, causes of
action, and other matters that are released in this Paragraph 6; (iv) the same
have not been transferred or assigned or caused to be transferred or assigned to
any other person, firm, corporation or other legal entity; (v) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Agreement; (vi) Executive has not used any
proprietary or confidential information of the Company for his own benefit, or
disclosed any such information, directly or indirectly, to any third party,
except as such disclosure is permitted under the terms of the relevant
confidentiality agreements between him and the Company; and (vii) Executive
confirms as of the Termination Date, he will returned to the Company all
documents, materials, recordable media and tangible matter (together with all
copies thereof) required to be returned by him to the Company under such
agreements as well as any other computer or communication equipment or other
property of the Company in his possession or control.

 

- 5 -



--------------------------------------------------------------------------------

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits (except vested ERISA
benefits), or other compensation or recovery of any kind from the Company or any
of the other Released Parties. Executive further agrees that in the event of any
further proceedings whatsoever based upon any matter released herein, the
Company and each of the other Released Parties shall have no further monetary or
other obligation of any kind to Executive, including without limitation any
obligation for any costs, expenses and attorneys’ fees incurred by or on behalf
of Executive.

7. Executive acknowledges by signing this Agreement that Executive has read and
understands this document, that Executive has conferred with or had the
opportunity to confer with Executive’s attorney regarding the terms and meaning
of this Agreement, that Executive has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Executive except as set forth in this Agreement, and that Executive has
signed the same KNOWINGLY AND VOLUNTARILY.

8. It is intended that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. The provisions of this Agreement
shall be governed by and construed solely in accordance with the internal laws
of the state of Ohio. In the event that any paragraph, subparagraph, or
provision of this Agreement shall be determined to be partially contrary to
governing law or otherwise partially unenforceable, the paragraph, subparagraph,
or provision and this Agreement shall be enforced to the maximum extent
permitted by law, and if any paragraph, subparagraph, or provision of this
Agreement shall be determined to be totally contrary to governing law or
otherwise totally unenforceable, the paragraph, subparagraph, or provision shall
be severed and disregarded and the remainder of this Agreement shall be enforced
to the maximum extent permitted by law.

9. Executive agrees that neither this Agreement nor the performance by the
parties hereunder constitutes an admission by any of the Released Parties of any
violation of any federal, state, or local law, regulation, common law, breach of
any contract, or any other wrongdoing of any type. Executive and Company agree
that this Agreement satisfies and discharges any and all obligations of the
parties hereto under Sections 8 and 9 of the Employment Agreement entered into
as of February 9, 2007, as amended, between Executive and Company.

10. The rights and benefits under this Agreement are personal to Executive and
such rights and benefits shall not be subject to assignment, alienation, or
transfer, except to the extent such rights and benefits are lawfully available
to the estate or beneficiaries of Executive upon death. The Company shall cause
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all or a substantial portion of the Company’s
business and/or assets to assume this Agreement expressly in writing (and
deliver a copy to Executive) and to expressly agree to perform this Agreement
immediately upon such succession in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

11. Executive agrees that he will assist and cooperate with the Company, in all
reasonable respects, in connection with the defense or prosecution of any claim
that may be made against or by the Company, regarding any ongoing or future
investigation or dispute or claim of any kind involving the Company, whether
civil, administrative or criminal, and as otherwise reasonably requested by the
Company. The Company agrees to reimburse Executive for all reasonable
out-of-pocket expenses associated with any services performed under this
Section 11, including travel expenses, food, and lodging. Any services or
assistance contemplated in this Section 11 shall be at mutually agreed to and
convenient times. The right to reimbursement in this Section 11 shall not be
subject to liquidation or exchange for another benefit, the amount of expenses
eligible for reimbursement during any taxable year

 

- 6 -



--------------------------------------------------------------------------------

shall not affect the expenses eligible for reimbursement in any other taxable
year, and such reimbursements shall be made within 45 days after incurred,
provided that Executive provides proper documentation to the Company within 30
days after the expenses are incurred.

12. Each party hereby consents to and submits to the jurisdiction of the federal
and state courts located in Butler County, Ohio and, except as provided in any
existing or future agreement between the parties regarding arbitration, any
action or suit under this Agreement shall be brought in the federal or state
court with appropriate jurisdiction over the subject matter established or
sitting in such city, and each party hereby agrees not to raise in connection
therewith, and hereby waives, any defenses based upon the venue, the
inconvenience of the forum, the lack of personal jurisdiction, the sufficiency
of service of process or the like in any such action or suit brought in
accordance with this Paragraph.

13. Except as and to the extent as may be otherwise expressly provided herein,
all notices under this Agreement (including, without limitation, any service of
process hereunder) shall be in writing and shall be delivered personally or via
prepaid, receipted overnight courier service (such as FedEx), or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for the parties set forth on the first page of this Agreement or to
such other address as either party shall designate to the other party by written
notice in like manner, with all notices to the Company to be further addressed
“Attention: Vice President of Human Resources”. All notices shall be deemed
given and received upon actual delivery.

14. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which, when taken together, shall constitute one
and same instrument. This Agreement may be executed and delivered by exchange of
facsimile copies showing the signatures of the parties hereto, and those
signatures need not be on the same copy. The facsimile copies showing the
signatures of the parties will constitute originally signed copies of the same
agreement requiring no further execution.

15. Subject to Paragraph 5(a), this Agreement constitutes the entire agreement
between the Company and Executive with respect to the subject matter hereof.
Executive affirms that, in entering into this Agreement, he is not relying upon
any other oral or written promise or statement made by anyone at any time on
behalf of the Company. This Agreement may not be changed or altered, except by a
writing signed by the Company and Executive.

 

ATRICURE, INC.     David J. Drachman By:    /s/ Robert Ward     Sign:   /s/
David J. Drachman  

Robert Ward

Vice President, Human Resources

   

 

Dated: August 2, 2012

Dated: August 2, 2012    

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

 

AWARD

 

GRANT DATE

 

# OF SHARES
OUTSTANDING
AND UNVESTED ON
TERMINATION
DATE

 

# OF SHARES
TO VEST
THROUGH
MARCH 31,

2013

 

VESTING
DATES

Stock Option - NQ

  2/17/2010   38,959   13,750   17th day of each month

Stock Option - NQ

  2/9/2011   30,209   6,250   9th day of each month

Stock Option - NQ

  2/15/2012   40,000   10,833   10,000 on 2/15/2013,
833 on 3/15/2013

Restricted Stock

  7/29/2009   20,000   0  

Restricted Stock

  2/17/2010   15,000   7,500   2/17/2013

Restricted Stock

  2/9/2011   75,000   25,000   2/9/2013

Restricted Stock

  2/15/2012   36,000   9,000   2/15/2013

 

- 8 -